DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 08/06/19.  The request for foreign priority to a corresponding EP application filed 11/12/18 has been received and is proper.  Claims 1-15 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brake caliper “comprising a rotor blade” must be shown or the feature(s) canceled from the claim(s).  The brake caliper 200 includes a shaft 211 that is “connected to a rotor” (rotor blades 140), rather than comprising the rotor blade.  See Application, at para. [0022].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the preamble of each of these independent claims ends with a semi-colon instead of a colon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected because each of the independent claims incorrectly spells --caliper--.  This typographical error of “calliper” needs to be corrected. 
Claims 8-9 are further rejected because claim 8 is directed to a brake caliper yet comprises “a rotator blade” of a helicopter.  See claim 8, lines 1, 2.  This is clearly an error, since the brake caliper 200 includes a shaft 211 that is “connected to a rotor” (rotor blades 140), rather than comprising the rotor blade.  See Application, at para. [0022]. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Gong
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (CN 104684357) (cited by Applicant) (Translation attached).  Gong is directed to a radiator.  See Abstract. 
Claim 1: Gong discloses a heatsink [Fig. 1] for a brake caliper [note: intended use], said heatsink comprising; a hollow base (1) [see para. 0023]; and an intermediate material [see para. 0023 (“phase change materials”)] provided in the hollow base.  See Fig. 1; para. 0023-34. 
Claim 2: Gong discloses a plurality of cooling fins (2) located adjacent the hollow base.  See Fig. 1.
Claim 3: Gong discloses that, in use, the intermediate material is configured to melt above a temperature of the environment during normal braking operation and below a temperature of the environment during emergency braking operation to absorb thermal energy.  See para. 0023-25. 
Claim 5: Gong discloses that the intermediate material is at least one of a metallic alloy, polymer, or chemical salt.  See para. 0028. 
Claim 6: Gong discloses that the hollow base is surrounded by a refractory housing.  See para. 0014. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Gong in view of Heikkila
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Heikkila (U.S. Patent Pub. No. 2011/0236699).  Heikkila is directed to a work piece comprising a metal polymer composite with a metal insert that can be used in a brake shoe for a brake caliper.  See para. 0208; Abstract. 
Claim 4: Gong is relied upon as in claim 1 above but does not disclose the specific temperature range for the melting point of the intermediate material.  Heikkila discloses the use of Nylon 6-6 to be used as a filler in connection with brake shoes for a brake caliper.  See para. 0077, 0208.  The melting temperature is within the range of 520-575 Kelvin.  See para. 0077 (265 Celsius = 538 Kelvin); see also Application at para. 0025 (Nylon 6-6 is an example of an intermediate material).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use Nylon 6-6 because it is merely a design choice based on cost/availability of materials.  In addition, Gong explicitly discusses the various type of materials that may be used (alloys, polymers, salts, etc.), and a material with a higher melting point would be desirable given the high temperatures experienced during braking operations. 

Gong in view of Finkel
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Finkel (U.S. Patent Pub. No. 2010/0101899) (cited by Applicant).  Finkel is directed a brake caliper including heat pipes.  See Abstract. 
Claim 7: Gong is relied upon as in claim 1 above but does not discuss internal fins.  Finkel discloses the use of a heat pipes (17) to effectuate cooling of the brake device, the heat pipes acting as a form of “internal fin.”  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to further include heat pipes as “internal fins” in the intermediate material because this feature is known in the art to increase surface area in limited spaces, and this increased surface area would further achieve the heat dissipation desired and provide better cooling of the brake system which experiences high temperatures during brake operations. 
Gong in view of AAPA
Claims 8, 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Applicant’s Admitted Prior Art in Figure 2 of the Application (hereinafter “AAPA”).  AAPA discloses a brake caliper with a heatsink connected to a rotor.  See Application at para. 0022. 
Claim 8: Gong is relied upon as in claim 1 but does not disclose the specific use in a brake caliper in connection with a rotor.  AAPA discloses a brake calliper (200), said brake calliper comprising: a rotor blade (140), a shaft (211) connected to the rotor blade: a rotor brake (212, 213) connected to the shaft: and a heatsink (216), connected to the rotor brake.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include Gong in the AAPA because Gong discloses an additional heat reduction feature in connection with cooling fins, hence further achieving the objective of the heatsink, which would be desirable given the high temperatures experienced during repeated braking operations. 
Claim 10: Gong discloses a heatsink, said heatsink comprising a hollow base (1) [see para. 0023]; and providing an intermediate material [see para. 0023 (“phase change materials”)] in the hollow base.  See Fig. 1; para. 0023-34.  AAPA discloses the method of transferring thermal energy from a brake caliper (200) during an emergency brake operation [see para. 0022], wherein, during the operation the intermediate material melts to absorb thermal energy from the brake calliper.  See Fig. 2; para. 0022.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include Gong in the AAPA because Gong discloses an additional heat reduction feature in connection with cooling fins, hence further achieving the objective of the heatsink, which would be desirable given the high temperatures experienced during repeated braking operations.
Claim 11: see claim 3 above. 
Claim 13: see claim 5 above. 
Claim 14: see claim 6 above
Gong in view of AAPA and Finkel
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of AAPA and Finkel. 
Claim 9: Gong and AAPA are relied upon as in claim 8 above.  AAPA further discloses a plurality of discs (213) adjacent a first side of a base (215); and a plurality of cooling fins (217) adjacent a second side of the base.  Neither reference discloses the use of “internal fins.”  Finkel discloses the use of a heat pipes (17) to effectuate cooling of the brake device, the heat pipes acting as a form of “internal fin.”  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to further include heat pipes as “internal fins” on both sides of the intermediate material because this feature is known in the art to increase surface area in limited spaces, and this increased surface area would further achieve maximum heat dissipation desired and hence provide better cooling of the brake system which experiences high temperatures during brake operations.
Claim 15: Gong and AAPA are relied upon as in claim 10 above but do not disclose the use of internal fins.  Finkel discloses the use of a heat pipes (17) to effectuate cooling of the brake device, the heat pipes acting as a form of “internal fin.”  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to further include heat pipes as “internal fins” in the intermediate material because  this feature is known in the art to increase surface area in limited spaces, and this increased surface area would further achieve the heat dissipation desired and provide better cooling of the brake system which experiences high temperatures during brake operations.  Providing internal fins on both sides achieves increased surface area and heat dissipation. 
Gong in view of AAPA and Heikkila
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of AAPA and Heikkila. 
Claim 12: Gong and AAPA are relied upon as in claim 10 above but do not disclose the specific temperature range for the melting point of the intermediate material.  Heikkila discloses the use of Nylon 6-6 to be used as a filler in connection with brake shoes for a brake caliper.  See para. 0077, 0208.  The melting temperature is within the range of 520-575 Kelvin.  See para. 0077 (265 Celsius = 538 Kelvin); see also Application at para. 0025 (Nylon 6-6 is an example of an intermediate material).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use Nylon 6-6 because it is merely a design choice based on cost/availability of materials.  In addition, Gong explicitly discusses the various type of materials that may be used (alloys, polymers, salts, etc.), and a material with a higher melting point would be desirable given the high temperatures experienced during braking operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 4, 2022